266 U.S. 200 (1924)
STATE OF MISSOURI EX REL. ST. LOUIS, BROWNSVILLE & MEXICO RAILWAY COMPANY
v.
TAYLOR, JUDGE OF THE CIRCUIT COURT OF THE CITY OF ST. LOUIS.
No. 89.
Supreme Court of United States.
Argued October 17, 1924.
Decided November 17, 1924.
ERROR AND CERTIORARI TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*201 Mr. M.U. Hayden, with whom Mr. H.H. Larimore, Mr. James F. Green and Mr. Thos. T. Railey were on the brief, for plaintiff in error and petitioner.
Mr. J.L. London, with whom Mr. John S. Leahy, Mr. Walter H. Saunders and Mr. Lambert E. Walther were on the brief, for defendant in error and respondent.
*206 MR. JUSTICE BRANDEIS delivered the opinion of the Court.
The American Fruit Growers, Inc., a Delaware corporation with a usual place of business in Missouri, brought an action against the St. Louis, Brownsville & Mexico Railway Company in an inferior court of Missouri. Jurisdiction was asserted solely by reason of the garnishment of traffic balances due from a connecting interstate carrier having a place of business in Missouri. The Brownsville Company is a Texas corporation; operates its railroad solely in that State; has no place of business in Missouri; and has not consented to be sued there. The cause of action sued on consisted of three claims of a consignee for damages to freight originating in Texas on lines of the Brownsville Company and shipped on through bills of lading to points in other States.
The Brownsville Company did not enter an appearance, general or special. Instead, it instituted in the Supreme Court of Missouri an application for a writ of prohibition  the proceeding here under review  praying that the judge of the inferior court be enjoined from taking cognizance of the pending action because he lacked jurisdiction. The highest court of the State denied relief. 298 Mo. 474. The case is here on writ of error; and also on certiorari, 263 U.S. 696. The suggestion was made, at the argument, that this Court is without jurisdiction, because the judgment below was not final. The contrary is settled. The application for a writ of prohibition is an independent adversary suit which was finally determined by the judgment under review. Detroit & Mackinac Ry. Co. v. Michigan *207 Railroad Commission, 240 U.S. 564, 570. The writ of error must, however, be dismissed for another reason. See Stadelman v. Miner, 246 U.S. 544.
The claim that the inferior court of Missouri lacked jurisdiction of the action for damages is rested on two grounds. One contention is that the Missouri attachment law, as construed and applied, is void under the rule of Davis v. Farmers Co-operative Equity Co., 262 U.S. 312, and Atchison, Topeka & Santa Fe Ry. Co. v. Wells, 265 U.S. 101. The facts of this case differ vitally from those involved there. Here, the plaintiff consignee is a resident of Missouri  that is, has a usual place of business within the State; the shipment out of which the cause of action arose was of goods deliverable in Missouri;[1] and, for aught that appears, the negligence complained of occurred within Missouri. To require that, under such circumstances, the foreign carrier shall submit to suit within a State to whose jurisdiction it would otherwise be amenable by process of attachment does not unreasonably burden interstate commerce.
The other contention is more strenuously urged. It is argued that the cause of action on which the consignee sues is the liability of the initial carrier for a loss occurring through the negligence of a connecting carrier; that this liability arises out of a federal law, Carmack Amendment, June 29, 1906, c. 3591, § 7, pars. 11, 12, 34 Stat. 584, 595; that the conditions under which the federal right may be enforced are the same whether the plaintiff proceeds in the state court or the federal court; that original jurisdiction could not have been obtained by attachment in a federal court for Missouri, because personal service could not be made upon the Brownsville Company, Ex *208 parte Railway Co., 103 U.S. 794; Big Vein Coal Co. v. Read, 229 U.S. 31; and that, therefore, no court of the State could entertain a suit to enforce the claim.
The argument is unsound. Congress created the right of action. It might have provided that the right shall be enforceable only in a federal court. It might have provided that state courts shall have concurrent jurisdiction only of those cases which, by the applicable federal law, could, under the same circumstances, have been commenced in a federal court for the particular State. But Congress did neither of these things. It dealt solely with the substantive law. As it made no provision concerning the remedy, the federal and the state courts have concurrent jurisdiction. Galveston, etc., Ry. Co. v. Wallace, 223 U.S. 481, 490. The federal right is enforceable in a state court whenever its ordinary jurisdiction as prescribed by local laws is appropriate to the occasion and is invoked in conformity with those laws. Second Employers' Liability Cases, 223 U.S. 1, 56-7; Claflin v. Houseman, 93 U.S. 130, 136-7.
Missouri conferred jurisdiction over claims of this nature upon the court in which the consignee sued. Under its law, this jurisdiction may be exercised, to the extent of applying property attached to the satisfaction of a claim, even though personal service cannot be made upon the defendant. That remedy is one which was not available to the consignee in the federal court for Missouri. But this fact is not of legal significance. Compare Red Cross Line v. Atlantic Fruit Co., 264 U.S. 109. The origin of the right does not affect the manner of administering the remedy. The grant of concurrent jurisdiction implies that, in the first instance, the plaintiff shall have the choice of the court. As an incident, he is entitled to whatever remedial advantage inheres in the particular forum. Minneapolis & St. Louis R.R. Co. v. Bombolis, 241 U.S. *209 211, 221. No peculiarity of state procedure will be permitted to enlarge or to abridge a substantive federal right. Central Vermont Ry. Co. v. White, 238 U.S. 507, 511; Atlantic Coast Line R.R. v. Burnette, 239 U.S. 199; New Orleans & Northeastern R.R. Co. v. Harris, 247 U.S. 367, 371; Yazoo & Mississippi Valley R.R. Co. v. Mullins, 249 U.S. 531. But to enforce a claim by subjecting property within the State to its satisfaction, through attachment proceeding, does not enlarge the substantive right.
The practice of obtaining in this way satisfaction of a claim in personam against an absent defendant is not one abhorrent to, or uncommon in, federal courts. In admiralty, district courts take original jurisdiction under such circumstances. Atkins v. Disintegrating Co., 18 Wall. 272. At law, they do so on removal. When the case is removed, it proceeds to judgment in the federal court and the judgment is enforced there as against the attached property with the same effect as if the cause had remained in the state court. Clark v. Wells, 203 U.S. 164.
Writ of error dismissed.
Judgment affirmed.
NOTES
[1]  This is true only of one of the three shipments on account of which the action was brought. But if the inferior court had jurisdiction as to any one, it was obviously proper to deny the writ of prohibition.